Citation Nr: 1428627	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-37 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher






INTRODUCTION

The Veteran served on active duty from January 1954 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's service-connected heart disability.  In a June 2013 decision and remand, the Board denied the increased rating claim.  The remand directed the agency of original jurisdiction (AOJ) to consider the claim for a TDIU as part of the underlying claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issue of TDIU came before the Board as a part of the Veteran's appeal of the denial of a higher rating for service-connected heart disability.  The record reflects that the Veteran was provided all required notice in a letter mailed in February 2011, prior to the initial adjudication of the claim.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  An attempt was made to obtain records from the Social Security Administration (SSA); however, in March 2011, SSA reported that these records had been destroyed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  The Board acknowledges that none of those examinations has addressed the collective impact of his service-connected disabilities on his employment.  Nevertheless, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Moreover, the United States Court of Appeals for Veterans Claims has recently held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim. The Board further finds that his previous VA examinations, when viewed in their entirety, have described his service-connected disabilities in sufficient detail to allow for a fully informed decision on that issue. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)). Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  There is likewise sufficient evidence to address the TDIU question without scheduling examinations to evaluate the Veteran's left ankle, prostate, pelvic, or skin disorders.  Indeed, there is nothing in the record, to include statements from the Veteran, suggesting that these disorders have any negative effect over his ability to work.  Thus, no additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).

Most recently, as directed by the June 2013 Board remand, the AOJ referred the Veteran's claim for TDIU to the Director, Compensation and Pension Service for extra-schedular consideration.  Thereafter, the AOJ adjudicated the issues of entitlement to TDIU, to include on an extra-schedular basis.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  All the requested actions were accomplished, and that there has been substantial compliance with the June 2013 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA has complied with its duties to notify and assist the Veteran.

II.  TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Throughout the period on appeal, the Veteran has not satisfied the percentage requirements noted above.  His service-connected disabilities are: status post aortic valve replacement, mitral insufficiency with aortic involvement and organic heart murmur, 30 percent disabling; residuals of left ankle sprain, 20 percent disabling; hypertrophic prostate with chronic inflammation, 20 percent disabling; chronic pelvic pain syndrome, 10 percent disabling; tinnitus, 10 percent disabling; bilateral hearing loss disability, 0 percent disabling; furunculosis of the scalp, 0 percent disabling.  These awards, in combination, represent a 60 percent disability rating.  38 C.F.R. § 4.25, Table I. 

Consequently, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b). 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board itself cannot assign an extra-schedular rating in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by the Director of Compensation & Pension Service (Director).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Prior to the Board's consideration of this matter, the issue was considered in February 2014 by the Director, who concluded that a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.  While the AOJ denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Entitlement to a TDIU under 38 C.F.R. § 4.16(b) will be considered.

The Veteran contends that he is entitled to a TDIU rating.  In a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) received in January 2011, he indicated that he last worked full-time in 1995 and that he became too disabled to work because of his heart disability in 2005.   The Veteran reported that he last worked as a Business Manager and that his highest level of education was four years of college.  

A June 2010 VA hearing loss examination report notes findings of mild hearing loss on the right and moderate hearing loss on the left, as well as complaints of tinnitus.

A September 2010 private cardiology follow-up report notes that the Veteran was a retired manager with a history of cardiac surgery in 2005.  Currently he exercised three times a day and denied chest pain.  He did have some shortness of breath with exertion and dizziness. No opinion on the Veteran's employability was provided. 

A February 2011 VA heart examination report notes that the Veteran retired from the military in 1978 and that he was not currently employed.  After examining the Veteran, the examiner opined that it was not likely that the Veteran would be able to obtain and maintain employment in the physical sector due to his heart valve disease.  However, the examiner added that the Veteran would be able to obtain and maintain gainful employment in the sedentary sector unimpeded by his heart valve disease.  The examiner noted the Veteran's complaints of profound fatigue, but stated that he doubted this was due to the Veteran's heart valve problems.

A February 2011 email from the VA Vocational Rehabilitation and Education Department indicated that although the Veteran previously applied for their services, he was placed into discontinued status in April 2003 for failure to complete the evaluation; no determination was made about feasibility.  It was also noted that the Veteran has not been back in the program since 2003.

An October 2012 VA progress note from the prosthetic clinic that relates that the Veteran's prosthetic limb had been replaced secondary to pain and problems he had been experiencing with its weight.  There was no indication that the change/replacement was due to the Veteran's heart or his inability to full utilize the prosthesis due to heart-related symptomatology.  Indeed, in a VA treatment report dated in November 2012, the Veteran's treating cardiologist specifically noted that the Veteran was "active" but that his below the knee amputation limited his ambulation.

A February 2013 VA heart examination report notes the Veteran's complaints of a decline in strength and dizziness.  He also reported that he was an amputee and had a painful neuroma in the amputated stump that caused difficulty walking. There was also some indication that his current prosthesis was too heavy.  As a result the Veteran had been prescribed a wheelchair and walker while awaiting a new, and more light-weight, prosthetic limb.  The Veteran's medical history was also significant for chronic left knee pain due to osteoarthritis.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's service-connected cardiac condition did not cause functional impairment to which disability is attributable and does not impact his physical and sedentary employment.  The examiner explained the Veteran had no shortness of breath at rest or on exertion.  He also had no cardiac symptoms and was active.  Specifically, the Veteran was in a manual wheel chair due to his amputation status and was able to wheel himself around independently as well as transfer in and out of the wheelchair independently without difficulty.  

The evidence of record also includes VA and private outpatient treatment records for the period at issue.  These records show treatment for various service-connected and non-service-connected disabilities.  However, there is no evidence in these records showing that the Veteran's service-connected disabilities (heart, prostate, pelvic, tinnitus, bilateral hearing loss and furunculosis of the scalp), either alone or in concert, are of such severity to prevent him from obtaining and maintaining gainful employment.

The evidence of record also includes statements from the Veteran, his wife and his sister-in-law, indicating that since his heart valve operation in 2005 that his energy level has greatly decreased.

After reviewing the medical evidence of record, the Board notes that VA examiners have opined that the Veteran s heart disability would not preclude sedentary employment.  There is likewise no medical evidence that any of the Veteran s other service connected disabilities, either alone or in concert, would preclude employability.  The Board recognizes that that is no examination report that assesses the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nevertheless, by systematically considering the effects of each disability on his occupational functioning, their reports were sufficient, in the aggregate, for the Board to come to such an assessment on its own.  This is ultimately the Board's determination to make.  Indeed, as noted in the preceding section, while the Board may elicit an examination or a medical opinion regarding the combined impact of a veteran's service-connected disabilities, no such "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim.  See Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.  Finally, the Director concluded in February 2014 that there is no evidence that the Veteran's service-connected disabilities would preclude gainful employment in all settings, such as a sedentary one.  No medical evidence to the contrary has been submitted. 

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran was rated as a combined 60 percent disabled.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually preclude him from engaging in substantially gainful employment. The Board emphasizes that it is not bound by the determination made by the Director.  However, in the present case, the Board wholly agrees with his determination and analysis. 

Specifically, while the Veteran's service connected disabilities (and particularly his heart disability) are clearly debilitating and prevent physically demanding work, the fact remains that he completed four years of college and has experience as a business manager in an office setting; employment in that field does not always necessitate physically demanding work.  Several examiners found that he could still perform sedentary work.  There is no medical opinion to the contrary.  Moreover, the Veteran has several non-service-connected disabilities, including a below the knee amputation and arthritis, that are clearly debilitating as well.  

The Board acknowledges the Veteran's assertions, as well as those of his family, that he is unable to work due to his service-connected disabilities, and specifically because of his heart disability.  It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In this case, the Veteran and his family are competent to report symptoms such as fatigue.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, neither the Veteran nor his family as not competent to state that his service-connected disabilities alone have rendered him unemployable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).

The Board finds that the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.


ORDER

TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


